Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (encompassing originally filed claims 1-14 and new claims 21-26) in the reply filed on 1 December 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and in particular the fourth clause thereof) is indefinite for the following reasons.  As interpreted under BRI (and ignoring any grammatical issues), with “a” understood to mean “one or more” in view of usage of open transitional phrase, the fourth clause requires:
(one or more) conductive layer(s), disposed over the (one or more) first dielectric layer(s) such that the (one or more) first dielectric layer(s) is disposed between the (one or more) conductive layer(s) and each of the window substrate and the non-conductive spacers, wherein the conductive layer is formed by multiple disjoined structures defined by the pattern of the non-conductive spacers
There are two issues with the emphasized portion of the clause.  First, the usage of each is problematic, as it is not clear if the clause should be interpreted to require the first dielectric layer(s) to be located the conductive layer and the window substrate and between the conductive layer and the non-conductive spacers (as a result of treating “each” to mean “both”, so that the non-conductive spacers together represent a single entity), or if the clause should be interpreted to require the first dielectric layer(s) to be located between A) the conductive layer and each said window substrate and B) between the conductive layer and each said non-conductive spacers (as a result of distributing “each” across “and” linking the window substrate and the non-conductive spacers).  As a separate issue, it is not clear how “between the conductive layer and each of the window substrate and the non-conductive spacers” should be interpreted.  Between is used to link one element in relation to two other elements.  However, the clause in question attempts to link one or more first dielectric layer with three other elements.  While it is conceded that there is a first subpopulation 1a) of first dielectric layers located 
Although it is acknowledged that from a deposition perspective, both the first and second subpopulations of the first dielectric layers are indeed deposited in the same deposition step, from the perspective of characterizing the corresponding product, there is a tangible and material difference between those immediately on a spacer and those immediately on the substrate.  It is suggested that the claim 1 should at least clarify that there are two sets of first dielectric layers, and doing so would also improve the clarity of various dependent claims (e.g. claim 4).  Applicant is also strongly recommended to use descriptors that differentiate one element of a set (e.g. a single spacer) from the set of such elements as a whole (e.g.
For purpose of claim interpretation, claim 1 is considered to require a plurality of spacers, a plurality of spacer-interfacing first dielectric layers, and a plurality of spacer-interfacing conductive layers, wherein each spacer-interfacing first dielectric layer is located between a respective spacer and a respective spacer-interfacing conductive layer; and that there are also a plurality of substrate-interfacing first dielectric layers, each of which located immediately upon the window substrate.
As claims 2-14 and 21-26 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-14 and 21-26 are also held to be rejected.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention, because the claims for omit essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the sidewalls with respect to a pair of respective substrate-interfacing stacks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0234104 A1 (“Lienhart”).
Considering claim 1, 2, 4-9, and 21-23, Lienhart discloses a glass substrate having deposited thereupon discontinuous stacks, each comprising respective dielectric layers, a silver layer, and a protective layer (Lienhart Lienhart ¶ 0037, 0038, 0059-0064, 0067, and Figs. 9-11 and 14, with Fig. 11 reproduced infra), with the specific examples (disclosing, inter alia, layer stack of TiO2 / Au/ Ag/ Au/ TiO2 on trench patterned microstructures) anticipating the claims.

    PNG
    media_image1.png
    507
    669
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2015/0369980 A1 (“Ockenfuss”).
Considering claims, Fig. 1E of Ockenfuss (reproduced infra) expressly shows:
-substrate 110;
-photoresists 140;
-wherein amongst the plurality of photoresists are a set of adjacent photoresists, each of which has located thereupon a respective one of a first set of dielectric/ metallic stacks 103; and
-a second set of dielectric/ metallic stacks 100, each located directly adjacent the substrate and between said adjacent photoresists having deposited thereupon a respective a first dielectric/ metallic stack 103; Ockenfuss ¶ 0055-0056 and Fig. 1E.

    PNG
    media_image2.png
    372
    695
    media_image2.png
    Greyscale

Ockenfuss is analogous, as it is from the same field of endeavor as that of the instant application (optical filtering material, in particular one having alternating dielectric and metal layers).
Ockenfuss discloses that both the first and second dielectric/ metallic stacks are formed in one step from a vapor deposition process, wherein each dielectric/ metallic stack comprises n metal layers alternating with n+1 dielectric layers, wherein each metal layer is further sandwiched between a respective pair of protective layers (id. ¶ 0060-0066 and Fig. 2).  It is noted that at least the arrangement of Fig. 2 of Ockenfuss would read on the dielectric, metallic, and barrier layers as claimed.  As the disclosure of Fig. 2 of Ockenfuss expressly seeks to be a variation of those in Fig. 1 of Ockenfuss, Ockenfuss is considered to have disclosed a combination of Fig. 1E and Fig. 2 with sufficient specificity, at least because the making of the structure shown in Fig. 2 would require a corresponding processing step akin to that shown in Fig. 1E of Ockenfuss.  If this were not deemed to be the case (which is not conceded), then incorporating the protective layers into the stacks 103 and 100 in Fig. 1E of Ockenfuss is obvious, as doing so lends id. ¶ 0061-0062).  Ockenfuss anticipates or renders obvious the limitation of the various layers.
Re: the substrate, Ockenfuss discloses that it is made of a material known in the art for making optical filters.  Furthermore, Ockenfuss expressly states that teachings of U.S. 7,133,197 B2 (“Ockenfuss ‘197”) are incorporated by reference into that of Ockenfuss (id. ¶ 0007).  It is noted that Ockenfuss ‘197 expressly teaches the usage of glass-based substrate in making an optical filter (Ockenfuss ‘197 col. 4 line 4-26).  Thus, the usage of glass as substrate 110 is considered to be anticipated (for being so well-known for optical filters that it is not discussed in detail) or rendered obvious (in view of the teachings of Ockenfuss ‘197).
In view of long-established precedence that an intermediate of the prior art that is neither ephemeral nor transitory (e.g. that of Fig. 1E of Ockenfuss) can form the basis of a prior art rejection, Ockenfuss is considered to have anticipated or rendered obvious claim 1.  An "intermediate structure" that was both "intended and appreciated" in the prior art may nonetheless anticipate, and “[it] matters not one whit that it was intended to be and appreciated as being an intermediate structure rather than an end use item; see In re Mullin, 481 F.2d 1333, 1335-36 (CCPA 1973), citing similar finding from In re Herbert, 461 F.2d 1390 (CCPA 1972).  See also In re Johnson
Considering claims 2 and 8-10, as shown in Fig. 1E of Ockenfuss, the resists have an overhang, thereby exhibiting the morphology required by claim 8, with the overhang being greater than 2 µm (id. ¶ 0053).  Furthermore, usage of a dual layered photoresist is expressly disclosed (id. ¶ 0052).
Considering claims 4-7 and 13, the various claimed features are also disclosed by Ockenfuss (e.g. id. ¶ 0058, Figs. 1E, 4A-4D).
Considering claims 11, 12, 24, and 25, the inclined side surfaces of stacks 100 have the claimed features.
Considering claims 21-23, as the prior art also uses photoresists, the prior art is considered to exhibit the claimed values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss, as applied to claim 1 above, in view of Official Notice.
Considering claim 3, usage of a bilayer resist wherein a layer of LOR 10B is used with a layer positive photoresist in well-known in forming overhang structures.

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lienhart, as applied to claim 1 above, and further in view of U.S. 2003/0080909 A1 (“Voetzel”).
Considering claims 14 and 26, though Lienhart discloses that the coated glass substrate disclosed therein may be used for vehicle windows, Lienhart is silent regarding a configuration wherein a window comprises mostly of a coating continuously deposited thereupon with smaller regions having a discontinuous coating deposited as to improve transmission of radio signals.
However, having smaller regions of discontinuous coating on a window that is otherwise coated with a continuous coating is known in the art, as taught in Voetzel.  Specifically, regions of frequency selective surfaces (which exhibits higher transmission of radio waves as compared to region with continuous coating) are provided on only portions of a substrate (Voetzel ¶ 0023-0030, ¶ 0040, and clm. 37).  Both Lienhart and Voetzel are analogous, as each is from the same field of endeavor as that of the instant application (discontinuous metallic coatings used for improved transmission of radio signals).  Person having ordinary skill in the art has reasonable expectation of success that the disclosure of Lienhart may be formed in a configuration similar to that of Figs. 1 and 2 of Voetzel, given the similarities in materials used (silver layers sandwiched by 
Considering claim 26, in view of the height of the region at 200 – 300 mm, and in view of the fact that automotive glazings are generally ~ 1 meter in height overall, it is clear that the limitations of claim 26 are met.
	
Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Z. Jim Yang/Primary Examiner, Art Unit 1781